UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34204 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2393241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1501 4th Avenue, Suite 2600 Seattle, WA 98101 (Address of principal executive offices, including zip code) (206) 269-8500 (Registrant’s telephone number, including area code) SeaBright Insurance Holdings, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer T Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Shares outstanding as of August 6, 2010 Common Stock, $0.01 Par Value SeaBright Holdings, Inc. Index to Form 10-Q Page Part I. Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 - 1 - Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June30, December31, (Unaudited) (Audited) (in thousands, except share and per share amounts) ASSETS Fixed income securities available for sale, at fair value (amortized cost $645,166 in 2010 and $608,222 in 2009) $ $ Cash and cash equivalents Accrued investment income Premiums receivable, net of allowance Deferred premiums Service income receivable Reinsurance recoverables Due from reinsurer Receivable under adverse development cover Prepaid reinsurance Property and equipment, net Federal income tax recoverable Deferred income taxes, net Deferred policy acquisition costs, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Unpaid loss and loss adjustment expense $ $ Unearned premiums Reinsurance funds withheld and balances payable Premiums payable Accrued expenses and other liabilities Surplus notes Total liabilities Commitments and contingencies Stockholders’ equity: Series A preferred stock, $0.01 par value; 750,000 shares authorized; no shares issued and outstanding − − Undesignated preferred stock, $0.01 par value; 10,000,000 shares authorized; no shares issued and outstanding – – Common stock, $0.01 par value; 75,000,000 shares authorized; issued and outstanding – 22,024,321 shares at June 30, 2010 and 21,675,786 shares at December 31, 2009 Paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June30, Six Months Ended June30, (in thousands, except share and earnings per share information) Revenue: Premiums earned $ Claims service income Other service income 52 47 85 Net investment income Other-than-temporary impairment losses: Total other-than-temporary impairment losses – ) – ) Less portion of losses recognized in accumulated other comprehensive income – Net impairment losses recognized in earnings – ) – ) Other net realized gains (losses) recognized in earnings ) ) Other income Losses and expenses: Loss and loss adjustment expenses Underwriting, acquisition and insurance expenses Interest expense Goodwill impairment – – Other expenses Income (loss) before taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ Basic earnings (loss) per share $ ) $ $ ) $ Diluted earnings (loss) per share $ ) $ $ ) $ Weighted average basic shares outstanding Weighted average diluted shares outstanding Dividends declared per share $ $
